      Case 1:20-cv-05625-PGG-SLC Document 16 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GENARO HERNANDEZ AND PEDRO
ROSALINO MARCELO SANDOVAL,
individually and on behalf of others similarly
situated,
                                                       CIVIL ACTION NO.: 20 Civ. 5625 (PGG) (SLC)
                              Plaintiffs,
                                                                        ORDER
         -v-

MARGON RESTAURANT CORPORATION
(D/B/A MARGON RESTAURANT),
RAFAEL VIVAS, and GUADALUPE RIVAS,

                              Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         On October 27, 2020, the Court entered an order approving the parties’ stipulation that

extended Defendants’ time to answer or otherwise respond to the complaint by 30 days, that

is, by Monday, November 30, 2020. (ECF No. 14); See Fed. R. Civ. P. 6(a)(1)(C). Defendants

have not answered or otherwise responded to the complaint. Accordingly, Defendants are

ORDERED to answer or otherwise respond to the complaint by Friday, December 11, 2020.


Dated:          New York, New York
                December 4, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
